DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 06/30/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden  This is found persuasive because the search for the elected claims overlaps with the search for the non-elected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6-7 recite “to unbalance the circuit” which is unclear in that it only recites a result to be achieved. It appears that any application of energy causes the bridge circuit to become unbalanced.
Claims 10 and 13 recite “upon determining via the electronic circuitry that the measured voltage, current or the combination thereof would be less than the predetermined threshold value” which is unclear. It is unclear what steps are entailed in the hypothetical situation. It appears to be satisfied by checking the threshold successive times.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040065140 to Bristol.
Regarding Claim 1, Bristol discloses a method of operating a sensing element comprising a heating element in operative connection with electronic circuitry, the sensing element forming a resistive element in a circuit of the electronic circuitry (Figs. 2-3, sensor 10 heating detector resistors 12 and 14 (Rsense and Rref); ¶¶ [0019]-[0024]), comprising: in at least a first phase, activating the electronic circuitry to heat the sensing element to a temperature at which the sensing element is responsive to an analyte gas via energy input to the heating element in a pulsed manner (Figs. 2-3, PWM heating detector resistors 12 and 14; ¶¶ [0019]-[0024]), wherein a constant resistance setpoint is set for the sensing element and energy through the circuit is variably controlled via the pulsed energy input toward achieving the constant resistance setpoint (Figs. 2-3, PWM heating detector resistors 12 and 14 maintaining constant resistance; ¶¶ [0019]-[0024]), and measuring a response of the sensing element over time to the pulsed energy input (Figs. 2-3, sensor 10 with detector resistors 12 and 14 (Rsense and Rref); ¶¶ [0019]-[0024]).
Regarding Claim 2, Bristol discloses the sensing element is operated in at least one of a mode in which the analyte gas is detected via a change in thermal conductivity from the response of the sensing element over time to the pulsed energy input (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in cooling effect mode; ¶¶ [0019]-[0024], [0033]-[0041]) and a mode in which the analyte gas is detected via a combustion reaction of the analyte gas from the response of the sensing element over time to the pulsed energy input (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in catalytic mode; ¶¶ [0019]-[0024], [0033]-[0041]).
Regarding Claim 3, Bristol discloses the sensing element comprises a catalyst supported thereon for catalytic combustion of the analyte gas (Figs. 2-3, catalytic detector resistor 14; ¶¶ [0019]-[0024], [0033]-[0041]).
Regarding Claim 4, Bristol discloses the sensing element is operated in the mode in which the analyte gas is detected via a change in thermal conductivity from the response of the sensing element over time to the pulsed energy input in a lower temperature range (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in cooling effect mode; ¶¶ [0019]-[0024], [0033]-[0041]) and the mode in which analyte gas is detected via a combustion reaction of the analyte gas from the response of the sensing element over time to the pulsed energy input in a higher temperature range (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in catalytic mode; ¶¶ [0019]-[0024], [0033]-[0041]).
Regarding Claim 5, Bristol discloses the circuit of the electronic circuitry including the heating element is controlled as Wheatstone bridge circuit or a simulated Wheatstone bridge circuit toward achieving the constant resistance setpoint (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in Wheatstone bridge; ¶¶ [0006], [0033]-[0041]).
Regarding Claim 17, Bristol discloses a gas sensor comprising a sensing element comprising a heating element and electronic circuitry in operative connection with the heating element, the sensing element forming a resistive element in the electronic circuitry (Figs. 2-3, sensor 10 heating detector resistors 12 and 14 (Rsense and Rref); ¶¶ [0019]-[0024]), the electronic circuity being configured to operate the sensing element in at least a first phase in which the sensing element is heated to a temperature at which the sensing element is responsive to an analyte gas via energy input to the heating element in a pulsed manner (Figs. 2-3, PWM heating detector resistors 12 and 14; ¶¶ [0019]-[0024]), wherein a constant resistance setpoint is set for the sensing element and energy through the electronic circuity is variably controlled via the pulsed energy input toward achieving the constant resistance setpoint (Figs. 2-3, PWM heating detector resistors 12 and 14 maintaining constant resistance; ¶¶ [0019]-[0024]),  the electronic circuitry further being configured to measure a response of the sensor element over time to the pulsed energy input (Figs. 2-3, sensor 10 with detector resistors 12 and 14 (Rsense and Rref); ¶¶ [0019]-[0024]).
Regarding Claim 18, Bristol discloses the electronic circuitry is configured to operate the sensing element in at least one of a mode in which the analyte gas is detected via a change in thermal conductivity from the response of the sensor element over time to the pulsed energy input (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in cooling effect mode; ¶¶ [0019]-[0024], [0033]-[0041]) and a mode in which the analyte gas is detected via a combustion reaction of the analyte gas from the response of the sensor element over time to the pulsed energy input (Figs. 2-3, sensor 10 with detector resistors 12 and 14 in catalytic mode; ¶¶ [0019]-[0024], [0033]-[0041]).
Regarding Claim 19, Bristol discloses the sensing element comprises a catalyst supported thereon for catalytic combustion of the analyte gas (Figs. 2-3, catalytic detector resistor 14; ¶¶ [0019]-[0024], [0033]-[0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol, in view of Accorsi, Antoinette et al., Improving catalytic sensors performances by electronic techniques, Eurosensors VI, October 7, 1992, Spain, 1-27.
Regarding Claim 6, Bristol discloses the method of claim 5, but does not explicitly disclose applying energy to the circuit before the at least the first phase for a period of time to unbalance the circuit. Accorsi discloses applying energy to the circuit before the at least the first phase for a period of time to unbalance the circuit (Figs. 5-9, constant intensity and/or constant voltage heating; ¶¶ 4.1-4.4). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Bristol by providing applying energy to the circuit before the at least the first phase for a period of time to unbalance the circuit as in Accorsi in order to provide for faster measurement times.
Regarding Claim 7, Accorsi discloses energy is applied to the circuit at a predetermined constant voltage for a predetermined time before the at least the first phase for the period of time to unbalance the circuit (Figs. 5-9, constant voltage heating; ¶¶ 4.2-4.3).
Regarding Claim 8, Bristol discloses the method of claim 2, but does not explicitly disclose limiting voltage, current or a combination thereof applied to the sensing element or supporting circuitry during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value. Accorsi discloses limiting voltage, current or a combination thereof applied to the sensing element or supporting circuitry during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value (Figs. 7-9, potential limiting circuit; ¶ 4.3). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Bristol by providing applying energy to the circuit before the at least the first phase for a period of time to unbalance the circuit as in Accorsi in order to provide for faster measurement times.
Regarding Claims 9 and 12, Bristol discloses voltage across the sensing element is measured as compared to a reference voltage (Figs. 2-3, Vref; ¶¶ [0019]-[0026], [0031]).
Regarding Claim 11, Accorsi discloses limiting voltage, current or a combination thereof applied to the sensing element during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value (Figs. 7-9, potential limiting circuit; ¶ 4.3).


Claim(s) 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol as applied to claim 2 above, and further in view of US 6357279 to Willis.
Regarding Claim 8, Bristol discloses the method of claim 2, but does not explicitly disclose limiting voltage, current or a combination thereof applied to the sensing element or supporting circuitry during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value. Willis discloses limiting voltage, current or a combination thereof applied to the sensing element or supporting circuitry during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value (Fig. 7, circuit 90 with clamping diode 94; Col. 4, line 30 – Col. 5, line 14, Col. 8, lines 23-58). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Bristol by providing limiting voltage, current or a combination thereof applied to the sensing element or supporting circuitry during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value as in Willis in order to provide for protection from overheating.
Regarding Claim 10, Willis discloses upon determining via the electronic circuitry that the measured voltage, current or the combination thereof would be less than the predetermined threshold value if current through the electronic circuity were to be variably controlled toward achieving the constant resistance setpoint, beginning a second phase in which energy is input to the heating element and current through the electronic circuitry is variably controlled via the energy input toward achieving the constant resistance setpoint and the response of the sensor element over time is measured (Fig. 7, constant resistance circuit 30 and circuit 90 with clamping diode 94; Col. 4, line 30 – Col. 5, line 14, Col. 8, lines 23-58), and Bristol discloses the pulsed energy input (Figs. 2-3, PWM heating detector resistors 12 and 14 maintaining constant resistance; ¶¶ [0019]-[0024]).
Regarding Claim 16, Willis discloses measuring an amount of time that voltage, current or a combination thereof is limited and using the measured amount of time to determine a concentration of the analyte gas (Fig. 7, measuring concentration with constant resistance circuit 30 and circuit 90 with clamping diode 94; Col. 4, line 30 – Col. 5, line 14, Col. 8, lines 23-58).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol in view of Accorsi as applied to claim 6 above, and further in view of Willis.
Regarding Claim 11, Bristol in view of Accorsi discloses the method of claim 6. Assuming arguendo that Accorsi does not sufficiently disclose limiting voltage, current or a combination thereof applied to the sensing element during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value, Willis discloses limiting voltage, current or a combination thereof applied to the sensing element during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value (Fig. 7, circuit 90 with clamping diode 94; Col. 4, line 30 – Col. 5, line 14, Col. 8, lines 23-58). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Bristol in view of Accorsi by providing limiting voltage, current or a combination thereof applied to the sensing element or supporting circuitry during the at least the first phase if a measured voltage, current or a combination thereof on the electronic circuitry is equal to or greater than a predetermined threshold value as in Willis in order to provide for protection from overheating.
Regarding Claim 13, Willis discloses upon determining via the electronic circuitry that the measured voltage, current or the combination thereof would be less than the predetermined threshold value if current through the electronic circuity were to be variably controlled toward achieving the constant resistance setpoint, beginning a second phase in which energy is input to the heating element in a pulsed manner and current through the electronic circuitry is variably controlled via the pulsed energy input toward achieving the constant resistance setpoint and the response of the sensor element over time is measured (Fig. 7, constant resistance circuit 30 and circuit 90 with clamping diode 94; Col. 4, line 30 – Col. 5, line 14, Col. 8, lines 23-58), and Bristol discloses the pulsed energy input (Figs. 2-3, PWM heating detector resistors 12 and 14 maintaining constant resistance; ¶¶ [0019]-[0024]).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bristol as applied to claim 2 above, and further in view of US 20180335411 to Zanella. 
Regarding Claim 14, Bristol discloses the method of claim 2, but does not explicitly disclose the sensing element is a low-thermal-mass element which is operated as a trigger element of a trigger sensor for a primary combustible gas sensor in a trigger mode of operation via energy input to the heating element in the pulsed manner at a first duty cycle. Zanella discloses the sensing element is a low-thermal-mass element which is operated as a trigger element of a trigger sensor for a primary combustible gas sensor in a trigger mode of operation via energy input to the heating element in the pulsed manner at a first duty cycle (Figs. 3 6, and 13, catalyst support member or structure 110a/170a as low thermal mass interrogation/trigger elements with PWM operation; ¶¶ [0060]-[0069], [0090]-[0101], [0116]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Bristol by providing the sensing element is a low-thermal-mass element which is operated as a trigger element of a trigger sensor for a primary combustible gas sensor in a trigger mode of operation via energy input to the heating element in the pulsed manner at a first duty cycle as in Willis in order to provide for greater efficiency.
Regarding Claim 15, Bristol discloses the sensing element comprises a catalyst (Figs. 3 6, and 13, catalyst support member or structure 110a/170a; ¶¶ [0060]-[0069], [0090]-[0101], [0116]) and, upon measurement a value of a response at or above a threshold value, the sensing element is operated as the primary combustible gas sensor element at a second duty cycle higher than the first duty cycle (Figs. 3 6, and 13, catalyst support member or structure 170 with higher PWM operation for additional heat; ¶¶ [0060]-[0069], [0089]-[0101], [0110], [0116]-[0117]).

Allowable Subject Matter
Claims 20-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852